Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: The complaint states three causes af action against the defendant City of Syracuse: (1) false arrest; (2) malicious prosecution; (3) assault and *802battery. The second cause of action was dismissed at the close of the plaintiff’s case and no appeal has been taken therefrom. The first and third causes of action were submitted to the jury and it returned a verdict of no cause of action as to the false arrest and found for plaintiff in the action for assault and battery in the sum of $16,000. In reporting the verdict, the foreman stated: “We have taken into consideration loss of salary, fees for legal counsel, humiliation to the plaintiff and his family based upon his experiences resulting from his confinement in mental and other institutions ”. There is no statutory or common-law authority for including legal expenses in prosecuting an action for assault and battery as an element of damage in that action. It seems always to have been the public policy of this State to regard costs as adequate for that purpose (see Manko v. City of Buffalo, 271 App. Div. 286, 302, affd. 296 N. Y. 905). Neither is the mental anguish or humiliation suffered by plaintiff’s family any element of his damages. The statement of the foreman of the jury indicates that the jury misapprehended the proper elements of damage. It indicates that there is included in the verdict some unknown amount intended to compensate the plaintiff for such improper elements of damage. All concur. (Appeal from a judgment of Onondaga Trial Term, for plaintiff in an action for damages alleged to have been sustained by plaintiff by reason of false arrest, assault and battery, imprisonment, and malicious prosecution.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.